Citation Nr: 1533196	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable initial rating for left shoulder scar, status post excision of leiomyosarcoma.
	

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009, the Veteran submitted a service connection claim that gave rise to the matter at issue herein.  In adjudicating this claim, however, the RO limited its analysis to whether service connection was warranted for the Veteran's left shoulder scar, status post excision of leiomyosarcoma.  The evidence of record demonstrates that a diagnosis of leiomyosarcoma existed prior to the date the Veteran submitted his September 2009 claim, and that he underwent a surgical excision of that leiomyosarcoma also prior to submitting the September 2009 claim.  Since this excision, the Veteran's leiomyosarcoma has been in remission.  Despite this, from the Veteran's statements and endorsed symptoms, it appears that he is seeking entitlement to service connection for leiomyosarcoma, to include as due to exposure to an herbicidal agent, as well as residuals of leiomyosarcoma, status post excision, other than his left shoulder scar.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).  To date, the RO has not adjudicated either of these claims and, thus, the Board does not have jurisdiction to review them herein.  Accordingly, the Board is referring these matters to the RO for the appropriate action.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's left shoulder scar, status post excision of leiomyosarcoma, was determined to be well-healed; linear; superficial, stable; not painful; with no skin breakdown; no underlying tissue damage; no inflammation; no edema; and no keloid formation.  Further, the Veteran's left shoulder scar is not disfiguring, does not limit his range of motion, and does not result in any impairment of function.  The scar was measured to be between 14.0 and 15.0 centimeters by between 1.0 and 2.0 centimeters


CONCLUSION OF LAW

The criteria for an initial compensable rating for left shoulder scar, status post excision of leiomyosarcoma, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7818-7805 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because the December 2009 rating decision granted the Veteran's claim for service connection for left shoulder scar, status post excision of leiomyosarcoma, this claim is now substantiated.  His filing of notice of disagreements does not trigger additional notice obligations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was afforded a fee-basis VA examination in November 2009 and a VA examination in April 2015.  The examiners reviewed the Veteran's claims file, treatment records, and reports of clinical examinations, and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allow for a fully-informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In September 2009, the Veteran submitted a service connection claim.  In a December 2009 rating decision, the RO granted service connection for a left shoulder scar associated the excision of leiomyosarcoma.  The RO assigned a noncompensable initial rating thereto, effective September 22, 2009.  The Veteran perfected an appeal, seeking a compensable initial rating.  As discussed in the Introduction, the Board is referring claims of entitlement to service connection for leiomyosarcoma, to include as due to exposure to an herbicidal agent, and residuals of the leiomyosarcoma excision, other than the left shoulder scar.  The only issue before the Board is entitlement to a compensable initial rating for the Veteran's service-connected left shoulder scar, status post leiomyosarcoma excision.  The Board will limit the analysis herein to that issue.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Throughout the pendency of this appeal, the noncompensable initial rating for the Veteran's service-connected left shoulder scar, associated with the excision of leiomyosarcoma, was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7818-7805.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2014).  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

According to Diagnostic Code 7818, which concerns malignant skin neoplasms (other than malignant melanoma), disabilities are to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; or scars under Diagnostic Code 7801, 7802, 7804, or 7805; or impairment of function.  Given the nature and location of the Veteran's scar, as will be discussed below, the applicable diagnostic code for rating this disability is Diagnostic Code 7805, which concerns other scars, including linear scars, and other effects of scars evaluated under Code 7801, 7802, and 7804.  According to Diagnostic Code 7805, VA is to rate any disabling effect not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, and 7804, under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7805, 7818.

In November 2009, the Veteran underwent a VA fee-based examination.  Upon clinical evaluation, the examiner observed no exudation, ulcer formation, itching, shedding, or crusting.  The scar was situated on the Veteran's left shoulder, in a position that was not exposed to the sun.  The examiner described the scar as linear; 14.0 centimeters by 1.0 centimeters; not painful; superficial; with no skin breakdown; no underlying tissue damage; no inflammation; no edema; and no keloid formation.  Further, the examiner determined that the scar was not disfiguring, did not limit the Veteran's motion, and there was no impairment of function.

In October 2013, the Veteran testified at a hearing before the Board.  During this hearing, the Veteran stated that his left shoulder scar was sensitive, that it was associated with nerve damage, and that it adhered to underlying tissue, resulting in a reduced range of motion.

In April 2015, the Veteran underwent a VA examination to ascertain the severity of his service-connected left shoulder scar.  After locating the scar and reviewing the relevant medical history, the examiner determined that the Veteran's left shoulder scar was "well-healed," linear, and measured 15.0 centimeters by 2.0 centimeters at its greatest width.  Additionally, the examiner found that the scar was not painful or unstable.  Further, there was no inflammation, no infection, and no impairment of function.  The examiner determined that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated the Veteran's left shoulder scar.

As discussed above, Diagnostic Code 7805 directs VA to assign a rating based on any disabling effect not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, and 7804, under the appropriate diagnostic code.  The Veteran's scar at issue here is not located on his head, face, or neck; it is not deep; it is not painful; and it is linear and stable.  Consequently, Diagnostic Codes 7800, 7801, 7802, and 7804 are inapplicable.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804.  As such, the Board will evaluate any disabling effect associated with the Veteran's left shoulder scar under the appropriate diagnostic code.

The evidence of record demonstrates that the Veteran's left shoulder scar is well-healed; linear; superficial, stable; not painful; no skin breakdown; no underlying tissue damage; no inflammation; no edema; and no keloid formation.  Further, the Veteran's left shoulder scar is not disfiguring, does not limit his range of motion, and does not result in any impairment of function.  The scar was measured to be between 14.0 and 15.0 centimeters by between 1.0 and 2.0 centimeters.  Based on this disability picture, the Board is unable to locate any relevant diagnostic code under which these manifestations more nearly approximate the criteria for a compensable rating.  38 C.F.R. § 4.7 (2014).  Consequently, a compensable initial rating for left shoulder scar, status post excision of leiomyosarcoma, is not warranted.

With regard to the Veteran's assertions as to the manifestations of his left shoulder scar, particularly those discussed during the October 2013 Board hearing, such assertions are competent evidence as to the presence of lay observable symptoms, such as sensitivity, pain, and numbness.  However, to the extent that the Veteran asserts that certain symptoms are manifestations of his left shoulder scar, the Board finds his assertions are not competent evidence, as such determinations are more suited to the realm of medical, rather than lay expertise.  Associated symptoms to a specific disability, in the presence of other disabilities, are determinations too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This is especially true given that the examiners both before and after his testimony, performed a clinical examinations and considered the Veteran's statements, but found no objective findings of such symptoms that were related to his service-connected scar.  Consequently, the Veteran's assertions do not constitute competent evidence as to the manifestations of his left shoulder scar, status post excision of leiomyosarcoma.  The Board finds the VA examiners' opinions to be highly probative.  

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture associated with the Veteran's service-connected left shoulder scar, status post excision of leiomyosarcoma, is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left shoulder scar, status post excision of leiomyosarcoma, is evaluated as skin disability pursuant to 38 C.F.R. §§ 4.118, Diagnostic Codes 7818 and 7805, the criteria of which is found by the Board to contemplate the level of occupational and social impairment caused by this disability.  Id. 

Throughout the pendency of this appeal, the evidence demonstrated that the Veteran's left shoulder scar, status post excision of  leiomyosarcoma, is described as a well-healed; linear; superficial, stable; not painful;  with no skin breakdown; no underlying tissue damage; no inflammation; no edema; and no keloid formation.  Further, the Veteran's left shoulder scar is not disfiguring, does not limit his range of motion, and does not result in any impairment of function.  When comparing the severity of this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences do not more nearly approximate the criteria for a compensable rating under any applicable diagnostic code.  Compensable ratings are provided for certain manifestations of left shoulder scar, status post excision of leiomyosarcoma, but the evidence demonstrates that those manifestations were not present for any distinct period during the pendency of this appeal.  Diagnostic Code 7805, the operative diagnostic code under which the rating has been assigned, does not set forth criteria for compensable or noncompensable ratings.  In every instance where the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).  Consequently, the Board concludes that the schedular noncompensable evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7805; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable initial rating to the Veteran's left shoulder scar, status post excision of leiomyosarcoma, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for left shoulder scar, status post excision of leiomyosarcoma, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


